Citation Nr: 1631582	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder (rash).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claims for service connection for diabetes mellitus and for a skin disorder (rash) were initially denied by an August 2010 rating decision.  By a rating decision of August 2011, the RO readjudicated both claims and denied them on the merits.  The Veteran filed a notice of disagreement as to both claims in October 2011.  A statement of the case as to both claims was issued in April 2014.  The Veteran perfected an appeal to the Board by filing VA Form 9 as to both claims in May 2014.  The RO issued a supplemental statement of the case as to both claims in October 2015.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran did not set foot on the mainland of Vietnam and was not exposed to herbicides during service.

2.  Type II diabetes mellitus did not manifest during service or within a year of service discharge and is not attributable to service, to include as due to alleged herbicide exposure.

3.  A skin disorder did not manifest during service and is not attributable to service, to include as due to alleged herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A skin disorder (rash) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded VA examinations pertaining to his claimed diabetes mellitus and skin disorder.  Because the evidence does not establish the fact of an in-service event, and there is no indication that the current disabilities at issue may be related to an in-service event, the Board finds that referral of these claims for an examination to obtain a medical opinion would serve no useful purpose.  No reasonable possibility exists that such assistance would aid in substantiating the claims.  Therefore a remand for further development is not warranted.  See 38 U.S.C.A. § 5103A(a)(2) (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes service personnel records, service treatment records, post-service VA and private treatment records, statements of the Veteran, and lay statements.  The duty to assist has been met.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The VLJ clarified the issues and explained the elements of service connection, the criteria for reopening a previously denied claim, and the presumptions of service connection relating to diabetes as a chronic disease or as caused by herbicide exposure.  The transcript of the hearing reflects that the VLJ was informed during a prehearing conference that there was no additional outstanding evidence.  The VLJ fully explained the issues on appeal and suggested the submission of evidence that would be advantageous to the Veteran's claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For certain chronic disorders, including diabetes mellitus, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2015).  For the listed chronic conditions, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type 2 diabetes, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  

Service connection for diabetes mellitus

The Veteran has been diagnosed with the current disability of "Type 2 DM."  See VA treatment record of April 2015.

With respect to an in-service incurrence of a disease or injury, there is no evidence that the Veteran suffered a disease during service.  The Veteran's service treatment records note no diagnosis or symptoms of diabetes mellitus.  Rather, the endocrine system was normal at separation.  The Veteran testified at the May 2016 Board hearing that he has "been on Metformin for 8 to 10 years."  He does not contend that he experienced diabetes mellitus symptoms during service or within one of separation from service.  VA treatment records show the earliest notation of diabetes as dating from June 2011 ("Metformin HCL 500 mg tab take one tablet by mouth every morning for diabetes).  A VA treatment record of November 2012 first made the assessment: "Diabetes: A1C 5.7; glucose 101."

The Veteran contends that he was exposed to Agent Orange or other herbicides while in a bunker at the airport in Da Nang, Vietnam, awaiting his initial transport to the USS Coral Sea (CVA 43), the vessel on which he was to be stationed.  See Veteran's claim of December 2010; Veteran's statement of February 2011.  He states, "While in the Da Nang Airport where twenty Millions gallons of agent orange was handled I am quite sure I contacted Agent Orange poisoning."  See Veteran's statement of June 2015, received by VA in October 2015.

The Veteran's personnel records do not show service on the mainland of the Republic of Vietnam.  The Veteran's Form DD 214 indicates the Veteran's commendations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  These awards do not establish the Veteran's presence in Vietnam.  The Vietnam Service Medal was awarded to a broader class of service members than those who served on the landmass of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1182 (Fed. Cir. 2008); Department of Defense regulation DoD 1348 C6.6.1.1.5 (revised September 1996).  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, including service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  Because the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they do not establish in-country service.

The March 2010 response of the Personnel Information Exchange System (PIES) to an information request of the RO was that the Veteran served aboard the USS Coral Sea (CVA 43), which was in the official waters of the Republic of Vietnam on certain dates between November 1969 to April 1970, and that the record provided "no conclusive proof of in-country service."  An undated memorandum of the U.S. Army Joint Services Records Research Center (JSRRC) (JSRRC "response text") summarizes a review of the 1969 command history for the USS Coral Sea (CVA-43).  The vessel's history and deck logs do not indicate that the ship docked in the Republic of Vietnam or that the ship's personnel went ashore in Vietnam. By a memorandum of August 2015, VA made a formal finding of an "inability to corroborate Vietnam Agent Orange or other herbicide exposure."  It was noted that a review of the claims folder, including the Veteran's Form DD 214 and service records, was "negative" for service in Vietnam or exposure to Agent Orange or other herbicides.

The Veteran testified, "I sent a letter to the VA with an old letter from my father that I had sent him, sent in his testimony to show that I did fly out of, well, Da Nang, and then landed on the carrier."  See transcript of Board hearing of May 2016.  There is no letter of record from the Veteran's father.  The Veteran submitted a July 1971 letter that he had written to his father.  The letter does not refer to, nor imply, entry on the mainland of Vietnam.

The Veteran stated, "I do not recall the exact dates that I was in Vietnam but I spent about three weeks in Da Nang, RVN waiting transportation to the USS Coral Sea which was in the Gulf of Tonkin (Yankee Station)."  See Veteran's claim of December 2010.  When, however, asked at the Board hearing, "How long were you in Da Nang?," the Veteran answered, "It was just for a couples [sic] days, but I was laying in a bunker in Da Nang at the airport."  See transcript of May 2016 hearing.

The Board has considered the Veteran's report that he was in the Republic of Vietnam but finds him to not be a reliable historian.  Specifically, the Veteran has been inconsistent with respect to his account of how long he was on the mainland of Vietnam.  In light of his inconsistent report of the length of his layover at the Da Nang, Vietnam airport, the Board finds the Veteran to be not credible on this point.  In assessing credibility, the Board may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran's service did not include service on the mainland of the Republic of Vietnam.  Therefore exposure to herbicides may not be presumed under 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the Veteran does not indicate that his claimed disability is the result of combat with the enemy.  Therefore the combat provisions of 38 U.S.C.A. § 1154 do not apply.

A preponderance of the evidence is also against finding actual exposure to herbicides during service.  It is a claimant's responsibility to support a claim of entitlement to VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Board has considered the Veteran's statements as to his exposure to herbicides while allegedly at the Da Nang airport.  The Veteran offers no details or context of an alleged exposure, making only the broad statement that 20 million gallons of Agent Orange were handled at the Da Nang airport.  The Veteran's service treatment records and military personnel records note no service on the mainland of Vietnam and no exposure to herbicides.  Here the Board finds the remainder of the record to be more persuasive than the Veteran's vague assertion of actual herbicide exposure.

The Veteran's claim fails for lack of an in-service disease or injury.  No diabetes mellitus was "noted" during service, including in the report of the Veteran's separation examination of July 1971, and the Veteran does not claim an onset during service.  There is no evidence that symptoms of the Veteran's current disability manifested in service or to a compensable degree within a year of the Veteran's separation from service.  Rather, the separation examination disclosed that the endocrine system was normal and urinalysis was negative for sugar.  A preponderance of the evidence is also against finding that the Veteran set foot on the mainland of Vietnam or was actually exposed to herbicides.  In the absence of an in-service disease or injury, a nexus between the Veteran's current disability and service is necessarily also lacking.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had diabetes mellitus in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Entitlement to service connection for a skin disorder (rash)

In December 2010, the Veteran filed a claim for service connection for "skin disorder (rash)."  He has a current disability, having been diagnosed with "atopic dermatitis" of the chest.  See VA treatment record of April 2013.  An older private treatment record diagnosed "PMLE [with] overlying steroid dermatitis."  See December 2006 treatment record of Dr. R. L.  It was noted that the Veteran has a chest rash "that occurs [with] sunlight" and that he used steroid cream.  Id.  Another private treatment diagnosed "mid chest; perivascular and perifollicular/follicular lymphocytic infiltrate with eosinophils and dermal edema, levels examined (EK)."  See November 1999 private treatment record of Dr. M. C.-G.

The Veteran maintains that his current skin disorder had its onset while he was stationed on the aircraft carrier USS Coral Sea (CVA 43) and that he went to sick bay aboard ship at least three times for treatment.  See Veteran's statement of October 2010; transcript of Board hearing of May 2016.  He also alleges going to the station dispensary at the Alameda Naval Air Station, CA. for the disorder.  Id.  He states, "I was in a sand filled bunker in Da Nang for weeks waiting to be flown to the Carrier.  I had taken my upper clothing off as it [was] unbearable there.  I have had a rash since I was on the Carrier until today . . .."  See Veteran's statement of February 2011.  Statements submitted by the Veteran's two sisters in October 2010 attest to their having seen a rash on the Veteran's legs and chest continuously "since his return from Viet Nam in 1971."

The Veteran alleges that, in addition to seeking treatment for rash symptoms in 1970 on the aircraft carrier and during service, his first post-service treatment was "about a year right after" service.  See transcript of Board hearing of May 2016.  He reports that periodic eruptions of the disorder have continued since the onset during service and that the rash is particularly affected by exposure to sunlight.  See notice of disagreement of October 2011.

As a layperson, the Veteran is competent to report past and present symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this case, the Board finds that the Veteran's assertions of in-service rash symptoms are not credible when weighed against other evidence of record.  The lack of contemporaneous medical records may be a fact that the Board can consider and weigh against the Veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  The Veteran's service treatment records, including his separation examination of July 1971, are silent for complaints of, or treatment for, a skin rash.  Service treatment records document other disorders and treatment of the Veteran aboard his vessel, such as "trauma, left thumb" (January 1970), "blister on penis,"  (March 1970) and "cold, chest pains" (March 1970), but there is no notation of the claimed skin disorder.  The absence of an entry in a record may be considered evidence that an event did not occur if it appears that the fact would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (recognizing as "negative evidence" a condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  In this case, where the Veteran states that he sought onboard medical treatment three times, and where the record shows his receipt of treatment for several other unrelated conditions aboard the USS Sea Coral, it can reasonably be expected that the Veteran's complaint of a skin disorder would have been noted in his service treatment records.  The Board finds the Veteran's assertions of an in-service skin rash on his chest to be not credible in light of his medical history noting no treatment for a skin rash during service.

The Veteran has also attributed the cause of his skin disorder to exposure to Agent Orange.  See VA treatment record of April 2013.  As discussed above, service connection can be presumed with regard to certain disorders if a veteran was exposed to, or can be presumed to have been exposed to, an herbicide during active service in certain circumstances.  The Veteran's skin disorder as diagnosed, however, is not a listed disorder warranting presumptive service connection.  See 38 C.F.R. § 3.309(e) (2015).  Nor is there any evidence of actual exposure to herbicides other than the Veteran's vague assertion that Agent Orange was "handled" in large quantities at the Da Nang airport where he was allegedly awaiting further transit.

To the extent that the Veteran has asserted that his skin disorder is medically related to his service, the Board finds that the Veteran as a lay person is not competent to associate his skin disorder to service, including as due to herbicide exposure.  His contention regarding a medical nexus between his skin disorder and his service is therefore of no probative value.

Post service, apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, a skin disorder until many years after service.  Because the Veteran's skin disorder did not manifest during service or within one year of leaving service, and because the Veteran's diagnosed skin condition is not a chronic disease under 38 C.F.R. § 3.309, service connection based on chronicity or a continuity of symptomatology is not warranted.   See 38 C.F.R. §§ 3.303(b), 3.307 (2015); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In conclusion, a preponderance of the credible evidence is against a finding that the Veteran had a skin disorder in service, and service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as a result of alleged exposure to herbicides, is denied.

Entitlement to service connection for a skin disorder (rash), to include as a result of alleged exposure to herbicides, is denied.









____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


